Citation Nr: 0207446	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the cervical spine.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 decision by the Department of Veterans 
Affairs Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi that denied service connection 
for residual of a fractured collarbone with carpal tunnel 
syndrome.  The veteran testified at a videoconference hearing 
before the undersigned Board member in May 2001.  At that 
hearing the veteran indicated that the issue was more 
accurately phased as service connection of residuals of an 
injury to the cervical spine.  In a July 2001 remand the 
Board so construed the issue, and remanded the case to the RO 
for a medical opinion.  That development has been 
accomplished and the case is back before the Board for 
further appellate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Cervical spine disabilities, to include arthritis, are 
not of service origin.


CONCLUSION OF LAW

Residuals of an injury to the cervical spine were not 
incurred in or aggravated by active military service, nor may 
arthritis of the cervical spine be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records show that he was 
hospitalized for 3 days in December 1944 when he sustained a 
simple fracture of the right nasal bone, a laceration of the 
right upper lip, and a fractured left upper front tooth in an 
motor vehicle accident.  His November 1945 service separation 
examination noted no musculoskeletal or neurological defects.

The veteran was seen at University Hospital in Jackson, 
Mississippi in January 1977 for neck and right shoulder pain 
which he reported began 3 weeks earlier when he awoke with 
neck and shoulder pain.  He indicated that he was treated in 
December 1976 for bursitis of the right shoulder. He reported 
that his only previous neck pain was approximately 5 years 
earlier when he sat under an air conditioner for an extended 
time.  The impression was cervical radiculopathy secondary to 
a C6-7 spur.  In March 1997 the veteran underwent an anterior 
cervical fusion with the removal of a ruptured intervertebral 
disc at C6-7.

Subsequently the veteran continued to receive intermittent 
treatment for complaints associated with the cervical spine.  
In July 1988 a private physician. Indicated that he thought 
the veteran's problem from his neck was due to cervical 
arthritis.  In June 1993 the veteran reported that he had 
developed numbness in his left thumb and long finger in 1988.  
The report of past history noted the removal of a cervical 
disc in 1976.  The impressions were rule out carpal tunnel 
syndrome and rule out nerve root irritation in the cervical 
spine.

A May 2001 private medical report is to the effect that the 
veteran indicated that he had neck and shoulder injuries in 
service when he had a motor vehicle accident in 1944.  The 
veteran had done well until the mid-1970's he developed 
symptoms and cervical disc disease was diagnosed.  The 
physician stated that it was possible that the veteran's 
motor vehicle accident with his head and neck injuries could 
have caused enough inflammation in his spine to set up post-
inflammatory changes in his spine that could have occurred 
over the years resulting in chronic pain in his neck and 
shoulders.  

The physician concluded that he thought it was as least as 
likely that the veteran's accident with head and neck trauma 
could have resulted in degenerative disease of the spine 
resulting in pain and discomfort over the last several years.

The veteran testified at videoconference hearing before the 
undersigned Board member in May 2001.  At the May 2001 Board 
videoconference hearing the veteran testified that he felt 
his neck problems were the result of his motor vehicle 
accident in service.  He related his treatment for neck 
problems beginning in 1977.

A VA examination was conducted in October 2001.  At that time 
the examiner indicated that a review of the service medical 
records showed that the veteran had been involved in a motor 
vehicle accident in December 1944 and sustained a fracture of 
his nasal bone, a laceration of his upper lip.  There was no 
mention of a neck injury.  The veteran reported that after 
the accident he had soreness in the left scapula. From the 
1970s to the present he had intermittent neck complaints.  He 
had an anterior cervical diskectomy and fusion at the C6-C7 
in 1977.  He reported pain and in the left upper extremity 
and right long finger.  

X-rays showed osteophytes at all levels of the cervical 
spine.  He had moderate narrowing of the C4-C5 disc.  He also 
had osteophytes in the right acromioclavicular joint.  
Following examination the diagnosis was status post fusion of 
C6-7 and generalized degenerative disc disease of the 
cervical spine.  The examiner noted that there was no mention 
of neck pain or injury in the initial treatment records for 
the 1944 motor vehicle accident, and veteran never mentioned 
the motor vehicle accident when treatment for the herniated 
disc in 1977.  Based on this review the doctor said that he 
believed that it was more likely than not that the veteran's 
degenerative disc disease and his previous disc surgery were 
the result of aging and the activities of daily living rather 
than the motor vehicle accident in 1944.

II.  Analysis

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard, through the April 1998 rating decision, the 
statement of the case, and the supplemental statements of the 
case the veteran has been notified of the evidence and 
requirements necessary to substantiate his claim.  Also in a 
September 2001 letter the RO informed the veteran of the 
contents of the VCAA.  Also, the service medical records and 
all identified post-service medical records have been 
obtained.  Following a Board remand, an opinion has been 
obtained from a VA medical doctor.  Consequently, the Board 
finds that the requirements of the VCAA and its implementing 
regulations have been met by VA.  Additionally, the Board has 
considered whether there is any prejudice to the veteran in 
its consideration of the VCAA regulations in the first 
instance, as those regulations had not yet been finalized 
when the RO considered this case.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Because these regulations 
do not provide any substantive rights or impose any duties 
beyond those provided in the VCAA, the Board's consideration 
of them in the first instance is not prejudicial to the 
veteran.  As such, the Board may proceed with its 
adjudication of the veteran's appeal.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

To summarize, lay statements and testimony are considered to 
be competent evidence when describing the symptoms of a 
disease or disability or an injury. However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The evidence does not show 
that the veteran possesses medical expertise and it is not 
contended otherwise.

In this regard, the service medical records show the he 
sustained facial and dental injuries in a motor vehicle 
accident in December 1944.  However, no reference was made to 
a neck injury.  Additionally, the separation examination 
showed no pertinent abnormality.  The first post service 
indication of a problem with the cervical spine was in 
December 1976 approximately 31 years after service.  
Additionally, when hospitalized in January 1977 the only 
reference to a prior neck problem was approximately 5 years 
earlier when he sat under an air conditioner for an extended 
time.  The diagnosis was a herniated disc at the C6-C7.

His private physician in May 2001 rendered an opinion that it 
was as likely as not that the veteran's motor vehicle 
accident with head and neck trauma could have resulted in 
degenerative disease of the spine.  This opinion was based on 
a history as stated by the veteran which was accurate to the 
extent that it was reported.  However, the physician did not 
examine the actual medical records.  

A VA medical examiner in October 2001 rendered an opinion 
that it was more likely than not that the degenerative disc 
disease of the cervical spine was related to aging and the 
activities of daily living and not the in service accident.  
The VA examiner's opinion was based on a review of the 
veteran's records.  Additionally, the examiner pointed out 
that no mention was made of any neck injury during service or 
when the veteran was first treated for degenerative disc 
disease of the cervical spine in 1977.  Given that the VA 
physician based his opinion on an accurate review of all 
evidence in the claims folder and provide a rational for the 
opinion, the Board finds it to be more probative than the 
private medical opinion submitted by the veteran.  

Accordingly, the Board finds that the status post fusion of 
C6-7, generalized degenerative disc disease of the cervical 
spine, and arthritis of the cervical spine first manifested 
many years after service are not related to service or any 
incident therein.  It is the judgment of the Board that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for residuals of an injury to the cervical 
spine is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Important Notice:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

